Citation Nr: 1030889	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  08-04 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Benjamin M. Diliberto, Associate Counsel


INTRODUCTION

The record indicates that the Veteran served in the Philippine 
Guerrilla and Regular Philippine Army (RPA) from December 1942 to 
May 1943 and from September 1944 to June 1946.  The appellant is 
the Veteran's widow.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which determined that 
new and material evidence had not been received to reopen the 
claim and denied service connection for the cause of the 
Veteran's death.  The appellant appealed that decision and the 
case was referred to the Board for appellate review.  

In her substantive appeal, the appellant expressed her desire for 
a hearing before a Veterans Law Judge.  A videoconference hearing 
was scheduled for November 2008, but the appellant did not 
report.  She has not offered an explanation for her absence or 
requested that her hearing be rescheduled.  Accordingly, the 
Board will review the appellant's case as if she withdrew her 
request for a hearing.  See 38 C.F.R. § 20.704(d) (2009). 

The case was previously before the Board in June 2009, on which 
occasion it was remanded for the issuance of corrective notice.  
The requested development has been completed and no further 
action is necessary to comply with the Board's remand directives.  
Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  An unappealed April 1969 rating decision denied service 
connection for the cause of the Veteran's death.

2.  The evidence submitted since the April 1969 rating decision 
does not relate to an unestablished fact necessary to 
substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The April 1969 rating decision that denied service connection 
for the cause of the Veteran's death is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  The evidence received subsequent to the April 1969 rating 
decision is not new and material, and the claim for service 
connection for the cause of the Veteran's death is not reopened.  
38 C.F.R. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the appellant's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  The 
notification obligation in this case was met by way of letters 
from the RO to the appellant dated March 2007, October 2007 and 
August 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

In connection with a claim to reopen on new and material evidence 
and in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the RO must satisfy the duty to notify with a letter defining new 
and material evidence, advising the appellant of the reasons for 
the prior denial of the claim of service connection and noting 
the evidence needed to substantiate the underlying claim of 
service connection.  In addition, Hupp v. Nicholson, 21 Vet. App. 
342 (2007) requires that in a claim for service connection for 
cause of death, VA's duty to notify under 38 U.S.C.A. § 5103(a) 
requires: (1) a statement of the conditions, if any, for which a 
veteran was service connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantive a Dependency and Indemnity Compensation (DIC) claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service-
connected.  The August 2009 letter to the appellant, sent 
following the Board's June 2009 remand, satisfied all of these 
requirements.

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances of this case.  In addition, the 
appellant and her representative have not made the RO or the 
Board aware of any additional evidence that needs to be obtained 
in order to fairly decide this appeal and have not argued that 
any errors or deficiencies in the accomplishment of the duty to 
notify or the duty to assist have prejudiced the appellant in the 
adjudication of her appeal.  Therefore, the Board finds that the 
RO has satisfied the duty to notify and the duty to assist and 
will proceed to the merits of the appellant's appeal.

A veteran's death may be service connected if the death resulted 
from a disability incurred or aggravated in the line of duty in 
the active military, naval or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  The service-connected disability may be 
either a principal or contributory cause of death.  38 C.F.R. 
§ 3.312(a).  A disability is the principal cause of death if it 
was the immediate or underlying cause of death, or was 
etiologically related to the death.  38 C.F.R. § 3.312(b).  A 
disability is a contributory cause of death if it contributed 
substantially or materially to the cause of death, combined to 
cause death, or aided or lent assistance to producing death.  
38 C.F.R. § 3.312(c). 

The appellant's claim for service connection for the cause of the 
Veteran's death was previously considered and denied by the RO in 
an April 1969 rating decision.  That decision noted that there 
was no service-connected disability with any etiological 
relationship to the cause of death.  The appellant was notified 
of that decision and of her appellate rights.  She submitted a 
Notice of Disagreement (NOD) in October 1969 and a Statement of 
the Case (SOC) was issued in November 1969.  In January 1970 the 
appellant filed for an extension to prepare her appeal.  An 
addition 60 day extension was granted, but the appellant did not 
submit a substantive appeal.  Therefore, that decision is now 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The appellant 
again claimed entitlement to service connection for the cause of 
the Veteran's death in March 2007.  In August 2007 the RO denied 
the claim on the grounds of no new and material evidence.  The 
appellant submitted a Notice of Disagreement (NOD) in September 
2007.  A Statement of the Case (SOC) was issued in October 2007 
and in February 2008 the appellant filed a Substantive Appeal (VA 
Form 9).  The Veteran's claim first came before the Board in June 
2009, at which time it was remanded for corrective notice.  The 
requested development has been completed and no further action is 
necessary to comply with the Board's remand directives.  Stegall 
v. West, 11 Vet. App. 268 (1998).

As a general rule, a claim shall be reopened and reviewed if new 
and material evidence is presented or secured with respect to a 
claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
When an appellant seeks to reopen a final decision, the first 
inquiry is whether the evidence presented or secured after the 
last disallowance is "new and material."  Under 38 C.F.R. 
§ 3.156(a), new evidence means evidence not previously submitted 
to agency decision makers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury or 
disability, even where it will not eventually convince the Board 
to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 
1363 (Fed. Cir. 1998).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened and the 
VA may then proceed to the merits of the claim on the basis of 
all the evidence of record.  Regardless of how the RO ruled on 
the question, the Board must determine for purposes of 
jurisdiction whether there is new and material evidence 
sufficient to reopen the claim.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied claim, it 
must be both new and material.  If the evidence is new, but not 
material, the inquiry ends and the claim cannot be reopened.  
Smith v. West, 12 Vet. App. 312 (1990).  

The evidence associated with the claims file subsequent to the 
April 1969 rating decision consists of private treatment records 
and statements from the appellant.  

These records note that the Veteran died of an accidental fall 
due to his psychosis schizophrenic reaction paranoid type.  
However, a review of the Veteran's service treatment records 
showed no treatment or diagnosis pertaining to any psychosis and 
there is no evidence that any psychosis was manifested to a 
compensable degree within one year of the Veteran's discharge 
from service.  Even assuming that the Veteran's psychosis 
schizophrenic reaction paranoid type condition caused or 
contributed to the Veteran's death, the medical evidence 
presented is not new and material as it does not serve to link 
the Veteran's death to military service and psychosis 
schizophrenic reaction paranoid type was not shown to have 
manifested in service.  

The appellant has also claimed that the Veteran was a former POW.  
However, in August 2007 the RO determined that the Veteran was 
not a former POW under Public Laws 97-37 and 100-322.  The RO 
concluded that the findings of the service department in 1967 and 
in March 2007, that the Veteran had no POW service, were 
confirmed.  

Without a showing of material evidence to suggest that the 
Veteran's death was related to his service the Board cannot 
reopen the appellant's case.  The Board does note written 
statements from the appellant regarding her belief that the 
Veteran's psychosis was due to military service.  Specifically, 
the appellant stated that the Veteran's psychosis schizophrenic 
reaction paranoid type was incurred during World War II, that 
during his attacks he would shout "the Japanese are coming," 
and that he would run causing himself injuries.  

The Board does not doubt that the appellant is sincere in her 
beliefs.  However, the appellant is not competent to offer an 
opinion on a matter clearly requiring medical expertise, 
including the etiology of the Veteran's psychosis.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, this is 
not a case in which the appellant's lay beliefs alone can serve 
to establish any association between the Veteran's claimed 
condition and his military service.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).   

Though new in that some of the evidence presented was not 
considered previously, it is not material because it does not 
relate to an unestablished fact necessary to substantiate the 
claim.  

The Board must therefore conclude that new and material evidence 
has not been submitted to reopen the previously denied claim.  


ORDER

New and material evidence not having been submitted, the claim 
for service connection for the cause of the Veteran's death 
remains denied.




____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


